OPINION OF THE COURT
Per Curiam.
Joseph Stephen Ruocco has submitted an affidavit dated October 2, 1996, wherein he tenders his resignation as an attorney and counselor-at-law (see, 22 NYCRR 691.9).
Mr. Ruocco concedes, in his affidavit of resignation, that he is the subject of a pending disciplinary proceeding into allegations of professional misconduct, including conversions of funds entrusted to him as a fiduciary, neglect of a legal matter, and failure to cooperate with the Grievance Committee. He concedes that he cannot successfully defend himself against the charges contained in the disciplinary charges.
.It appears that Mr. Ruocco’s resignation is freely and voluntarily rendered and that he is not being subjected to coercion or duress. He is fully aware of the implications of submitting his resignation subject to any application which may be made by the Grievance Committee for an order directing that he make restitution and that he reimburse the Lawyers’ Fund for Client Protection of the State of New York pursuant to Judiciary Law § 90 (6-a), and acknowledges the continuing jurisdiction of the Court to make such an order. Mr. Ruocco is aware that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against him and he specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
Counsel for the Grievance Committee has recommended that the Court accept the proffered resignation. Under the circumstances, the resignation of Joseph Stephen Ruocco as a member of the Bar is accepted and directed to be filed. Accordingly, Joseph Stephen Ruocco is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Bracken, Rosenblatt, Miller and Friedmann, JJ., concur.
Ordered that the resignation of Joseph Stephen Ruocco is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Joseph Stephen Ruocco is disbarred and his name is *93stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Joseph Stephen Ruocco shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see, 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Joseph Stephen Ruocco is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.